     Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 1 of 26




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DR. RUDOLPH CREW,             )                     CIVIL ACTION FILE
                              )                     NO. _____________________
      Plaintiff,              )
                              )                     JURY TRIAL DEMANDED
v.                            )
DEKALB COUNTY SCHOOL DISTRICT )
and                           )
DR. JOYCE MORLEY in her       )
Individual capacity           )
                              )
                              )
                              )
      Defendants              )

                                   COMPLAINT

        Plaintiff Dr. Rudolph Crew (“Plaintiff” or “Crew”) respectfully submits the

following Complaint.

                              INTRODUCTION

        This is a case of age and race discrimination. It arises from Defendant

DeKalb County School District’s failure to hire Crew as Superintendent in May

2020.

        Defendant DeKalb County School District (DCSD), acting through its


                                          1
     Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 2 of 26




governing body, the DeKalb County Board of Education (the “Board”) vetted

approximately 70 applicants from all over the country. After this months-long

process, the Board voted 6-1 in favor of hiring Crew, publicly announcing him as

the sole finalist for the position. A few weeks later, however, the Board voted 4-3

to reject Crew.

      During the selection process, multiple Board Members made ageist

comments about Crew. Some of these ageist comments were made directly to Crew;

some were made during Board executive sessions; some were made to constituents;

others were made in the context of efforts to find younger candidates to replace

Crew. The Board Members who made these comments voted against hiring Crew.

      Meanwhile, at least one Board Member, Defendant Dr. Joyce Morley

(“Morley’), made negative racial comments about Crew. Morley disparaged Crew

because his late wife was white, claiming this meant he did not respect Black

women (like her). She baselessly claimed Crew was too deferential to the Board’s

white members and sought to undermine Crew’s selection out of racial animus and

suspicion toward the white Board Members who supported Crew. Morley has made

other racially discriminatory statements. For example, in a September 2020 Board

Meeting, she publicly claimed “the Whites” would disregard COVID-19

precautions if DCSD reopens for in-person education.

                                         2
     Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 3 of 26




      After reneging on Crew, the Board quickly hired Cheryl Watson-Harris

(“Watson-Harris”) as DCSD’s new Superintendent instead. Watson-Harris is

substantially younger than Crew. She is dramatically less qualified and experienced

than him. She was ranked lower than Crew by the search firm the Board retained

to vet its candidates. When publicly announcing the Board’s selection of Watson-

Harris, Board Chairman Marshall Orson (“Orson”) held her out as “part of the next

generation of outstanding leaders in public education,” confirming the Board

selected her instead of Crew because of age bias.

      Crew brings this lawsuit to vindicate his rights to be free from age and race

discrimination. Crew brings the follow claims against Defendant DCSD:

   • an age discrimination claim under the Age Discrimination in Employment

      Act (“ADEA), 29 U.S.C. § 621, et seq.;

   • a race discrimination claim under 42 U.S.C. § 1981 (actionable via 42 U.S.C.

      § 1983);

   • and a race discrimination claim under the Equal Protection Clause of the U.S.

      Constitution (also actionable via 42 U.S.C. § 1983).

      Crew also brings claims of race discrimination against Defendant Morley in

her individual capacity under 42 U.S.C. § 1981 and the Equal Protection Clause

(both actionable via 42 U.S.C. § 1983). Finally, Crew anticipates amending this
                                         3
     Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 4 of 26




Complaint to add a Title VII race discrimination claim against DCSD once a Right

to Sue is issued by the EEOC.

      Crew seeks legal and equitable relief including back pay, ADEA liquidated

damages, front pay, emotional damages, punitive damages against Morley, and his

attorneys’ fees and costs.

                         JURISDICTION AND VENUE

       1.     Crew’s claims of race and age discrimination present federal questions

over which the Court has subject matter jurisdiction under 28 U.S.C. § 1331.

       2.     This Court is a proper venue for Plaintiff’s claims under 28 U.S.C. §

1391(b), because the Defendants reside in the Northern District of Georgia and

because the unlawful conduct giving rise to the claims occurred in this District.

                                 THE PARTIES

       3.     Crew is a resident of New York. He voluntarily subjects himself to the

Court’s jurisdiction.

       4.     Defendant DCSD is a public corporate body and political subdivision

operating in DeKalb County, Georgia. Defendant DCSD has the capacity to be sued

as to each claim Crew pleads against it in this Complaint. Defendant DCSD is

subject to this Court’s jurisdiction, and this Court is the proper venue in which to


                                         4
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 5 of 26




adjudicate this action.

        5.    DCSD’s governing body is the DeKalb County Board of Education.

DCSD may be served with process via personal service upon its Superintendent,

Cheryl Watson-Harris, at DCSD’s principal offices located at 1701 Mountain

Industrial Blvd, Stone Mountain, GA 30083.

        6.    Defendant Dr. Joyce Morley is a resident of DeKalb County, Georgia.

Defendant Morley is subject to this Court’s jurisdiction and may be served with

process via personal service.

        7.    At all times material to this Complaint, Defendant DSCD has

employed more than 500 employees.

        8.    At all times material to this Complaint, Defendant DCSD was an

employer within the definitions of Title VII and the ADEA.

        SATISFACTION OF EEOC PREREQUISITES AND ANTICIPATED
          AMENDMENT OF COMPLAINT TO ADD TITLE VII RACE
                       DISCRIMINATION CLAIM

        9.    Crew filed an EEOC race and age discrimination charge on June 29,

2020.

        10.   As pled more fully below, the Board voted to reject Crew on or about

May 11, 2020. Crew therefore filed his charge within less than 180 days of the last

                                        5
     Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 6 of 26




act of race and age discrimination to which he was subjected.

         11.   Crew timely filed his EEOC charge.

         12.   Crew files this lawsuit more than 60 days after he filed his age

discrimination EEOC charge, and his ADEA claim is therefore properly filed here.

29 CFR § 1626.18.

         13.   Crew has exhausted the administrative perquisites to filing his ADEA

claim.

         14.   Crew’s Title VII race discrimination EEOC charge will have been

pending with the EEOC for 180 days as of December 26, 2020. Crew has requested

the EEOC terminate its administrative processing of his Title VII charge and issue

a Notice of Right to Sue pursuant to 29 C.F.R. § 1601.28(d)(2), as it is unlikely the

EEOC will complete its investigation of his charge within 180 days from the date

he filed it.

         15.   Crew will seek leave to amend the Complaint to add his Title VII claim

promptly after receiving his Notice of Right to Sue.

         16.   Crew’s Title VII claim arises from substantially the same facts as the

42 U.S.C. § 1981 and Equal Protection Clause claims Crew files here.




                                          6
     Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 7 of 26




                           FACTUAL ALLEGATIONS

                                       Plaintiff Crew

      17.     Crew is a Black man.

      18.     He was born September 10, 1950.

      19.     At the time of the Superintendent hiring process giving rise to this

case, Crew was 69 years old.

      20.     Crew has been an educator and administrator in public education for

nearly his entire professional life.

      21.     He began his education career as a public school teacher, later taking

roles in public school administration.

      22.     Crew led Sacramento, California’s public school system from 1988

through 1993. After that, he led the Tacoma, Washington public school system.

      23.     From 1995 through 1999, Crew served as Chancellor (the top

administrator) of New York City’s public schools. New York City is the nation’s

largest public school system, with over one million students. Crew was one of the

longest-serving chief administrators in the system’s history.

      24.     From 2004 through 2008, Crew served as Superintendent of Miami-

Dade Public Schools, the nation’s fourth-largest public school system.

                                             7
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 8 of 26




      25.    Crew has been President of Medgar Evers College in New York City

from 2013 through the filing of this lawsuit.

                   The DCSD Superintendent Hiring Process

      26.    In or about the second half of 2019, the Board, DCSD’s governing

body, decided to conduct a search for a new superintendent.

      27.    The Board engaged BWP & Associates (“BWP”) to conduct the

search.

      28.    BWP is a private firm that specializes in recruiting and vetting

candidates for public school leadership positions.

      29.    In or about January 2020, BWP, acting pursuant to the Board’s

engagement of its services, contacted Crew about DCSD’s superintendent position.

      30.    BWP’s representative solicited Crew to apply for the DCSD

superintendent position.

      31.    After further discussion with BWP, Crew submitted himself as a

candidate.

      32.    Approximately seventy candidates applied for the DCSD position.

      33.    The Board, using BWP’s services and other means, conducted

thorough research on the candidates’ backgrounds, prior experience, qualifications,

                                         8
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 9 of 26




prior media coverage, and other factors.

      34.     In February 2020, BWP conducted a screening interview with Crew.

      35.     Following the interview, BWP contacted references Crew had

provided.

      36.     In March 2020, Crew traveled to Georgia from New York for an in-

person interview with the full DCSD Board.

      37.     A days later, BWP told Crew he had advanced to the next round of

interviews.

      38.     Later in March 2020, Crew attended another in-person interview,

again with the full Board.

      39.     Shortly after this interview, Crew requested to speak with the Board

again. The Board agreed and, on about April 23, 2020, it held a third conversation

with Crew, this time virtually, due to the coronavirus.

      40.     Later that day, the Board voted 6-1 to name Crew sole finalist for the

superintendent position.

      41.     The Board announced Crew as the sole finalist (rather than voting to

hire him outright) because, pursuant to O.C.G.A. § 50-18-72, the Board was

required to publicly disclose certain documents regarding the search at least 14-

                                           9
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 10 of 26




days prior to taking the vote to hire Crew.

      42.    Thus, the Board’s announcement of Crew triggered a 14-day waiting

period before the final vote to hire him would occur.

      43.    In announcing Crew as sole finalist, Board Chairman Marshall Orson

(“Orson”), speaking for the Board and DCSD, publicly stated:

      We heard from the community that it was paramount the candidate have
      deep experience as an educator, an administrator and a partner to
      parents, teachers and students. We are excited not only to have found a
      finalist who meets these criteria, but also has more than a quarter-
      century of experience in leading school districts, including a strong
      track record in heading two of the nation’s largest urban districts. This
      positions him well to lead the DeKalb County School District, which is
      the third-largest school system in Georgia.

(Public statement issued by Orson, quoted at https://www.wabe.org/dekalb-school-
board-names-rudy-crew-as-sole-finalist-for-superintendent/).

      44.   During the 14-day waiting period following his announcement as sole

finalist, Crew met with DCSD constituents and stakeholders, and he participated in

DCSD-orchestrated press conferences.

      45.   The Board engaged a public relations firm, Porter Novelli, to manage

the public relations aspects of Crew’s announcement.

      46.   At the Board’s directive, Porter Novelli monitored the DeKalb County

public’s reaction to Crew’s announcement and reported on it to the Board.

                                         10
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 11 of 26




      47.   For example, on April 28, 2020, five days into the 14-day waiting

period, Porter Novelli emailed the Board Members a detailed report informing

them, among other things, that: Crew “handled himself extremely well and

answered every question in detail” during a press conference, that there had been

75 print and 13 broadcast news stories on Crew’s announcement and all of them

were “100 percent neutral-to-positive,” and that the Twitter response to the Crew

announcement was “87 percent neutral-to-positive.”

      48.   On May 1, 2020, Porter Novelli emailed another detailed report to the

Board, noting several “key takeaways.” The first “key takeaway” was that

“[n]egative conversation [about Crew’s announcement] is not catching hold with

the general public.” The second “key takeaway” was: “Evidence supports the

conclusion that [public opposition to Crew’s selection] is a small, noisy group”

based on Twitter data, and on the fact “posts about Dr. Crew [on DCSD’s Instagram

channel] are often getting hundreds of likes and almost no negative comments.” The

email also noted that, during a protest held that day against Crew, “only two dozen

people showed up [and] [i]n a district the size of DeKalb, that’s not an impressive

turnout.”

      49.   On May 6, 2020, one day before the 14-day wait period closed, Porter

Novelli emailed another report to the Board Members stating that there had been a

                                        11
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 12 of 26




total of 81 print and online stories and 14 broadcast media stories about the Crew

announcement, “all neutral-to-positive sentiment;” and that Twitter “sentiment” on

Crew’s announcement was “holding at 74% neutral-to-positive.”

      50.     From Porter Novelli’s detailed reports and, likely from other sources as

well, the Board had actual knowledge that public sentiment within the District was

positive toward Crew’s selection and that public opposition was limited to a small

group of individuals.

      51.     On May 7, 2020, the Board, through its counsel, sent Crew a three-year

employment agreement for Crew’s acceptance via electronic signature.

      52.     Nevertheless, on May 11, 2020, the Board reversed course and voted 4-

3 against hiring Crew (the “Final Vote”).

      53.     Board Member Stanley Jester, the sole vote against Crew being named

sole finalist, maintained his position and again voted against Crew’s selection in the

Final Vote.

      54.     Board Members Diijon DaCosta, Michael Erwin, and Defendant

Morley, all of whom had voted in favor of Crew as sole finalist, reversed their

positions, voting against Crew’s selection in the Final Vote.




                                          12
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 13 of 26




              The Board Voted to Reject Crew Because of His Age

      55.    Board Member Jester is substantially younger than Crew.

      56.    Several days before the Board convened for the final vote, Jester was

already emailing Pam Tallmadge, an executive assistant with Charter System

Foundation, soliciting new candidates to replace Crew.

      57.    On May 9, 2020, Tallmadge emailed Jester, stating, in part, that she had

located a promising candidate, “but she may not be a good fit because of her age –

stand by.”

      58.    Upon information and belief, Tallmadge made this statement because

Jester had indicated to her that he wanted a younger candidate than Crew.

      59.    On the evening of May 11, 2020 after the Board had taken the Final

Vote rejecting Crew, Jeff Amy, a Staff Writer for the Atlanta Bureau of the

Associated Press, emailed Jester asking to discuss “the Rudy Crew vote.” Jester

replied via email the same evening: “Ca[n] you please send me written questions?

While I have many concerns about Crew’s fit for this job, I need to be careful not

to open myself to lawsuits.”

      60.    Board Member Jester voted to reject Crew because of his age.

      61.    Board Member Diijon DaCosta, who had originally voted in Crew’s

                                         13
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 14 of 26




favor, switched to voting against Crew in the Final Vote.

       62.   DaCosta is substantially younger than Crew.

       63.   In his interactions with Crew prior to the final vote, DaCosta repeatedly

expressed concerns about Crew’s age.

       64.   DaCosta also expressed ageist stereotypes to Crew, such as asking

Crew multiple times if Crew knew how to use text messaging.

       65.   Board Member DaCosta voted to reject Crew because of his age.

       66.   Board Member Michael Erwin and Defendant/Board Member Morley

also made negative age-related comments about Crew during the Board’s

discussions prior to the Final Vote rejecting Crew. They made these comments on

multiple occasions, including during Board deliberations.

       67.   Board Members Erwin and Morley voted to reject Crew because of his

age.

       68.   Well before the final vote rejecting Crew, the entire selection process

was fatally tainted by Board Members’ ageism. On February 27, 2020, Defendant

Morley, while failing to acknowledge her own ageist bias, emailed the other Board

Members about this very concern. In her email, Defendant Morley complained

about Board members “attempting to influence the vote of other Board

                                         14
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 15 of 26




members…especially by using discriminatory remarks about age.” Defendant

Morley also wrote, “it is important that this Board is aware of the legal ramifications

regarding statements related to the ages of the candidates,” asserting that “members

of this Board have constantly and unashamedly stated their … disdain for seasoned

educators with a wealth of experience and knowledge….”

      69.   The Board rejected Crew because of his age.

      70.   The Board knew that it was illegal to reject Crew because of his age but

did so anyway.

  Defendant Morley Rejected Crew Because of Racial Animus and Caused
             DCSD to Reject him Because of Racial Animus

      71.   Upon information and belief, Defendant Morley learned, not long

before the Board’s Final Vote rejecting Crew, that Crew’s late wife was white.

      72.   Morley is a Black woman.

      73.   Morley complained to multiple people that because Crew had married

a white woman, he had no respect for Black women.

      74.   Morley also claimed that, in his Board interviews, Crew was too

deferential to the white Board Members.

      75.   Morley has a history of making incendiary racial comments about white


                                          15
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 16 of 26




people.

      76.    For example, during the Board’s September 2020 virtual Board

meeting, Defendant Morley stated that DCSD would not be able to reopen for in-

person education, “because I guarantee you there’s going to be those who are going

to be defiant. You give an inch, they’re going to take a yard. And they’re whites.

And we know that.” The following link is to an Atlanta Journal Constitution article

covering Defendant Morley’s statements, which includes a video recording of her

making      the   remarks:   https://www.ajc.com/news/atlanta-news/dekalb-school-

board-members-comment-about-race-rankles-some-

parents/6VECI2U4Z5C4BK3DDWMARYROEU/.

      77.    Morley has also repeatedly accused white Board members of

discriminating against her based on race.

      78.    Morley voted against Crew because of racial animus she bore against

him for his marriage to a white woman and because of her negative racial sentiments

about whites, to whom she believed Crew was too closely allied and/or with whom

she associated Crew.

      79.    Upon information and belief, Morley influenced other Board Members

to vote against Crew in the Final Vote because of racially discriminatory animus,


                                        16
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 17 of 26




causing the Board to reject Crew in the Final Vote.

      80.     But for Morley voting against Crew because of his race, the Board’s

vote would have been 4-3 in favor of hiring Crew.

      81.     The Board (and therefore Defendant DCSD) rejected Crew because of

his race.

                               Crew’s Replacement

      82.     On June 4, 2020, the Board voted to name Cheryl Watson-Harris the

new sole finalist for Superintendent, having rejected Crew.

      83.     In announcing Watson-Harris as the new sole finalist, Board Chairman

Orson, speaking for the Board, publicly stated she was selected because, “Cheryl

Watson-Harris is part of the next generation of outstanding leaders in public

education.”

      84.     Following another 14-day waiting period, the Board voted to hire

Watson-Harris as Superintendent effective July 1, 2020.

      85.     Watson-Harris has served as DCSD’s Superintendent since that date.

      86.     Watson-Harris is substantially younger than Crew.

      87.     Watson-Harris is Black and is married to a Black man.

      88.     Watson-Harris was substantially less qualified for the position of
                                         17
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 18 of 26




DCSD Superintendent than was Crew, and the Board knew this was the case.

      89.   For example, Watson-Harris was vetted by the same search firm, during

the same search process, that led to Crew’s selection as sole finalist. That search

process ranked Crew ahead of Watson-Harris and transmitted those rankings to the

Board prior to the Board’s selection of Crew as sole finalist.

      90.   As further example, Crew’s relevant leadership experience vastly

exceeded Watson-Harris’s. Crew was superintendent of four large, urban school

districts prior to his DCSD candidacy, as pled supra, including New York public

schools (the nation’s largest public school system) and Miami-Dade public schools

(the nation’s fourth-largest public school system). Watson-Harris, in contrast, had

never been superintendent of any school district prior to her selection as DCSD’s

new superintendent.

         Punitive Damages Allegations Regarding Defendant Morley

      91.   Defendant Morley undertook her above-pled unlawful conduct

intentionally, willfully, and maliciously with respect to Crew and his federally

protected rights.

      92.   Additionally, and in the alternative, Morley undertook the above-pled

conduct with reckless disregard for Crew and his federally protected rights.


                                         18
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 19 of 26




        42 U.S.C. § 1983 Liability Allegations Regarding Defendant Morley

        93.   At all times material to this Complaint Defendant Morley, as a member

of the Board, was a governmental official subject to suit under 42 U.S.C. § 1983 in

her individual capacity.

        94.   When taking her actions at issue in this case, Defendant Morley acted

under color of State and local law. She took all such actions in her capacity as a

Board Member and while carrying out official Board and DCSD business, which

included the Superintendent hiring process.

        95.   Before Morley took her actions at issue in this case, federal law clearly

established that it is illegal to make employment decisions, including hiring

decisions, based on race discrimination, including based on interracial marriage.

        96.   By causing Crew’s rejection as Superintendent because of race, Morley

violated clearly established law federal law.

        42 U.S.C. § 1983 Liability Allegations Regarding Defendant DCSD

        97.   DCSD is a governmental entity subject to suit via 42 U.S.C. § 1983.

        98.   The Board is DCSD’s governing body. See generally O.C.G.A. § § 20-

2-50.

                                          19
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 20 of 26




      99.   The Board exercised final decision-making authority on DCSD’s behalf

when carrying out the Superintendent selection and hiring process at issue in this

case. See Ga. Const. Art. VIII, §V, Para. 3 (public school district superintendents

shall be selected by district’s board of education).

      100. The Board exercised final policy-making authority on DCDS’s behalf

when carrying out the Superintendent hiring process at issue in this case. Id.

      101. Defendant Morley participated in the Board’s exercise of final

decision-making and final policy-making authority over the Superintendent

selection and hiring process by, inter alia, participating in the Board’s discussions

regarding same and by voting on the selection in Board meetings.

      102. But for Defendant Morley’s racially motivated vote against Crew,

DCSD would have hired Crew, as the final vote was 4-3 against hiring him. But for

Morley, upon information and belief, influencing other Board Members to vote

against Crew because of race, the vote would have been even more in favor of

Crew’s selection.

      103. DCSD is liable under 42 U.S.C. § 1983 for the racially discriminatory

decisions of the Board at issue in this case, because the Board made those decisions

in its capacity as DCSD’s governing body, exercising final policymaking and final


                                         20
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 21 of 26




decision making authority over the Superintendent selection process.

      104. DCSD is liable under 42 U.S.C. § 1983 for Defendant Morley’s actions

at issue in this case because, inter alia, she took those actions while participating in

the Board’s exercise of final decision- and final policy-making authority over the

Superintendent selection and hiring process and because, but for Morley’s racially

motivated vote against Crew, DCSD would have hired Crew as Superintendent.

                                    COUNT I
                    Race Discrimination against All Defendants
                 42 U.S.C. § 1981 (Actionable via 42 U.S.C. § 1983)

      105. Crew incorporates each of the above factual allegations as if fully

restated here.

      106. 42 U.S.C. § 1981 entitles Crew to be free from race discrimination in

the making and enforcement of contracts.

      107. 42 U.S.C. § 1981’s prohibition on race discrimination in the making

and enforcing of contracts includes a prohibition on race discrimination in the

making or offering of contracts for employment.

      108. Under 42 U.S.C. § 1981, it was unlawful for Defendants to discriminate

against Crew because of race when deciding whether to hire him as Superintendent.

      109. Defendants violated Crew’s rights under 42 U.S.C. § 1981 by, inter

                                          21
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 22 of 26




alia, failing to hire Crew as Superintendent because of Crew’s marriage to a white

woman; and/or because of Crew’s falsely alleged lack of respect for Black women;

and/or because of Crew’s falsely alleged deference to white Board members; and/or

because of Morley’s hostility toward whites generally, with which she associated

Crew.

        110. As a direct and proximate result of Defendants’ actions, Crew has

suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.

        111. Defendant Morley undertook her above-pled unlawful conduct

intentionally and maliciously with respect to Crew and his federally protected

rights, entitling Crew to recover punitive damages against Defendant Morley in her

individual capacity.

        112. Additionally, and in the alternative, Defendant Morley undertook her

unlawful conduct recklessly with respect to Crew and his federally protected rights,

entitling Crew to recover punitive damages against her in her individual capacity.

                                 COUNT II
                 Race Discrimination against All Defendants
           Equal Protection Clause (Actionable via 42 U.S.C. § 1983)

        113. Crew incorporates each of the above factual allegations as if fully

                                        22
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 23 of 26




restated here.

      114. The Equal Protection Clause of the United States Constitution entitles

Crew to be free from racial discrimination by governmental entities and officials,

including in the employment and hiring context.

      115. Under the Equal Protection Clause, it was unconstitutional for

Defendants to discriminate against Crew because of race when deciding whether to

hire him as Superintendent.

      116. Defendants violated Crew’s rights under the Equal Protection Clause

by, inter alia, failing to hire Crew as Superintendent because of Crew’s marriage to

a white woman; and/or because of Crew’s falsely alleged lack of respect for Black

women; and/or because of Crew’s falsely alleged deference to white Board

members; and/or because of Morley’s hostility toward whites generally, with which

she associated Crew.

      117. As a direct and proximate result of Defendants’ actions, Crew has

suffered damages including lost wages and benefits, emotional distress,

inconvenience, humiliation, and other indignities.

      118. Defendant Morley undertook her above-pled unlawful conduct

intentionally and maliciously with respect to Crew and his federally protected


                                        23
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 24 of 26




rights, entitling Crew to recover punitive damages against Defendant Morley in her

individual capacity.

      119. Additionally and in the alternative, Defendant Morley undertook her

unlawful conduct recklessly with respect to Crew and his federally protected rights,

entitling Crew to recover punitive damages against her in her individual capacity.

                                 COUNT III
                 Age Discrimination Against Defendant DCSD
                   Age Discrimination in Employment Act

      120. Crew incorporates each of the above factual allegations as if fully

restated here.

      121. At all times material to this Complaint, Defendant DSCD was an

“employer” within the meaning of 29 U.S.C. § 630(b).

      122. Under the ADEA, it is illegal for Defendant DCSD to fail or refuse to

hire an individual because of the individual’s age. 29 U.S.C. § 623(a).

      123. Defendant DSCD violated Crew’s rights under the ADEA by, inter

alia, failing or refusing to hire him because of his age.

      124. As a direct and proximate result of DCSD’s actions, Crew has suffered

damages including lost wages and benefits.

      125. DCSD’s discriminatory acts were willful within the meaning of the
                                          24
   Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 25 of 26




ADEA, and Crew is therefore entitled to liquidated damages under 29 U.S.C. §

626(b).

                           PRAYER FOR RELIEF

      Plaintiff Crew respectfully requests the following relief:

      a.   declaratory judgment that Defendants violated Plaintiff’s rights under

           the 42 U.S.C. § 1981 and the Equal Protection Clause, and that

           Defendant DCSD violated Plaintiff’s rights under the ADEA;

      b.   an injunction prohibiting the Defendants from engaging in such

           unlawful conduct in the future;

      c.   full back pay, with prejudgment interest thereon;

      d.   liquidated damages pursuant to the ADEA against DCSD;

      e.   compensatory damages, in an amount to be determined by the

           enlightened conscience of the jury, for Plaintiff’s emotional distress,

           suffering, inconvenience, mental anguish, loss of enjoyment of life

           and special damages;

      f.   punitive damages against Defendant Morley in her individual

           capacity, in an amount to be determined by the enlightened

           conscience of the jury, to punish Defendant Morley for her conduct

           toward Plaintiff and deter her from similar conduct in the future;
                                        25
    Case 1:20-cv-04374-LMM-LTW Document 1 Filed 10/26/20 Page 26 of 26




       g.   reasonable attorneys’ fees and costs; and

       h.   other and further relief as the Court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO

TRIABLE.


       Respectfully submitted October 26, 2020.

                                        LEGARE, ATTWOOD & WOLFE, LLC

                                        By:   /s/ Steven E. Wolfe
                                              Steven E. Wolfe
                                              Georgia Bar No. 142441
                                              Marissa R. Torgerson
                                              Georgia Bar No. 848356

Decatur Town Center Two
125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
T: (470) 823-4000 | F: (470) 201-1212
sewolfe@law-llc.com
mrtorgerson@law-llc.com
Counsel for Plaintiff




                                         26
